Name: Commission Regulation (EEC) No 505/88 of 25 February 1988 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 52/18 Official Journal of the European Communities 26. 2. 88 COMMISSION REGULATION (EEC) No 505/88 of 2$ February 1988 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton Whereas the Management Committee for Flax and Hemp has not delivered an opinion within the period limit set by its Chairman THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European ^ Economic Community, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 fixing general rules with regard to the system of aid for cotton ('), as last amended by Regulation (EEC) No 2276/87 (2), and in particular Article 1 1 thereof, Whereas Article 5 (2) of Regulation (EEC) No 2169/81 provides that the amount of aid to be paid is to be that valid on the day on which the aid application is submitted ; Whereas, pursuant to Article 6 ( 1 ) of Commission Regula ­ tion (EEC) No 2183/81 (3), as last amended by Regulation (EEC) No 2618/87 (4), aid applications might be submitted before the beginning of the marketing year concerned, which would lead to aid being granted on the basis of a guide price different from that for the marketing year in question, thereby distorting the market ; whereas provi ­ sion should therefore be made, pending an adaptation of Article 5 (2) of Regulation (EEC) No 2169/81 , for aid applications for 1988/89 not to be submitted before the beginning of the marketing year concerned ; Whereas transitional provisions should be laid down concerning aid applications submitted before the date of entry into force of this Regulation ; whereas it should therefore be specified that applications submitted before that date are to be regarded as having been submitted on the date of commencement of the 1988/89 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 The last subparagraph of Article 6 (1 ) of Regulation (EEC) No 2183/81 is hereby replaced by the following : 'However, for the 1988/89 marketing year, applica ­ tions for aid shall be lodged from the date of commencement of the marketing year concerned.' Article 2 Aid applications as referred to in Article 6 (1 ) of Regula ­ tion (EEC) No 2183/81 concerning cotton harvested during the 1988/89 marketing year which are submitted before the date of entry into force of this Regulation shall be regarded as having been submitted on the day of commencement of the marketing year in question. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7. 1981 , p. 2. (2) OJ No L 209, 31 . 7. 1987, p. 5. (3) OJ No L 211 , 31 . 7. 1981 , p. 35. (4) OJ No L 248, 1 . 9 . 1987, p. 17.